      Case 9:18-cv-01349-LEK-ML Document 101 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
LEROY PEOPLES,
                                                                      NOTICE OF APPEAL
                                                         Plaintiff,
                                                                          9:18-CV-1349
                              -against-
                                                                            (LEK/ML)
GINA LEON, ELLEN ALEXANDER,
TINA STANFORD, JANE DOE and JOHN DOE,

                                                      Defendants.


       Please take notice that defendants Gina Leon, Ellen Alexander, and Tina Stanford by and

through their attorney, Letitia James, Attorney General of the State of New York, appeal to the

United States Court of Appeals for the Second Circuit from the Memorandum-Decision and

Order, entered March 16, 2021 (Dkt. 99), insofar as it denied, in part, defendants’ July 17, 2020

motion for summary judgment (Dkt. 71) on the grounds, inter alia, of qualified immunity and

absolute judicial immunity.

Dated: Albany, New York
       April 15, 2021
                                                    LETITIA JAMES
                                                    Attorney General, State of New York
                                                    Attorney for Defendants Leon, Alexander
                                                         and Stanford
                                                    The Capitol
                                                    Albany, New York 12224-0341

                                                    By: /s/ Keith Starlin
                                                    KEITH STARLIN, A.A.G., Of Counsel
                                                    Bar Roll No. 105187
                                                    (518) 776-2622
                                                    keith.starlin@ag.ny.gov
TO:    Leroy Peoples
       201 Robinson Street
       Apt 2R
       Binghamton, NY 13904
       PRO SE



                                               1
